DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shadwell (US 2014/0196844).
	Regarding claim 1, Shadwell discloses a method of fixing a membrane to a surface, the method comprising: affixing a metallic washer 18 having a heat-activated adhesive layer on a surface (see paragraph 20); arranging a membrane 24 on top of the surface and the heat-activated adhesive layer of the metallic washer 18 (see paragraph 20); heating the metallic washer 18 via an inductive heating tool to activate the heat- activated adhesive layer such that the membrane 24 is fixable to the metallic washer via the heat-activated adhesive layer bonding to the membrane 24 (see paragraph 20); positioning a magnetic clamping heat sink assembly 10 on the membrane 24 adjacent to the metallic washer 18 (see fig. 2); magnetically clamping the magnetic clamping heat sink assembly 10 to the metallic washer 18 via magnetic attraction between at least one magnet 26 in the magnetic clamping heat sink assembly 10 and the metallic washer 18 causing the magnetic clamping heat sink assembly to apply a force against the membrane 24 when the magnetic clamping heat sink assembly sufficiently overlaps the metallic washer 18 to form a secure bond (see fig. 2 and paragraph 33); and cooling the metallic washer 18, the heat-activated adhesive layer, and the membrane 24 by removing heat through the magnetic clamping heat sink assembly 10 (see paragraph 34).
Regarding claim 2, Shadwell discloses wherein the heat-activated adhesive layer is applied to an axially raised attachment ring of the metallic washer 18 (see fig. 2 and paragraphs 20 and 24).
Regarding claim 3, Shadwell discloses wherein the surface is a roof surface (see fig. 2 and paragraph 12).
Regarding claim 4, Shadwell discloses wherein the magnetic clamping heat sink assembly 10 and the metallic washer 18 radially overlap by at least about 75% of an area of the metallic washer 18 when the magnetic clamping heat sink assembly 10 is positioned adjacent to the metallic washer 18 (see fig. 2 and paragraph 33).
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claims 5 and 6, the prior art of record fails to teach or render obvious the method of fixing a membrane to a surface, particularly wherein the magnetic assembly includes a spring resiliently biasing a carrier body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.K.N/Examiner, Art Unit 3754                                                                                                                                                                                                        

/Vishal Pancholi/Primary Examiner, Art Unit 3754